Citation Nr: 1816314	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  06-37 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.  

2.  Entitlement to increases in the (0 percent prior to January 11, 2011, and 20 percent from that date) staged ratings assigned for residuals of left distal fibula and tibia fracture (left leg fracture).  

3.  Entitlement to increases in the (0 percent prior to March 18, 2016, 10 percent from March 18, 2016 to May 17, 2017, and 20 percent from May 17, 2017) staged ratings assigned for left lower extremity lumbar radiculopathy (prior to May 17, 2017 rated as left lower extremity peripheral neuropathy).  

4.  Entitlement to an effective date prior to December 13, 2012 for the grant of service connection, and a compensable rating, for gastroesophageal reflux disease (GERD).  

5.  Entitlement to an effective date prior to December 13, 2012 for the grant of service connection for alcohol use disorder as secondary to the service-connected posttraumatic stress disorder (PTSD), and to a rating in excess of 50 percent from December 13, 2012 to May 19, 2017, for PTSD with alcohol use disorder.  

6.  Entitlement to an effective date prior to May 19, 2017, for special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1953 to April 1955.  This case is before the Board on appeal of September 2006, August 2012, April 2016, and July 2017 rating decisions of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  The September 2006 rating decision granted service connection for left leg fracture residuals, rated 0 percent, effective August 9, 2005.  The August 2012 rating decision denied service connection for the bilateral knee disabilities.  The April 2016 rating decision granted service connection for left lower extremity peripheral neuropathy, rated 0 percent. effective August 9, 2005 and 10 percent rating effective March 18, 2016.  The July 2017 rating decision granted service connection for GERD, rated 0 percent, effective December 13, 2012, and for alcohol use disorder as secondary to PTSD, effective December 13, 2012 (assigning a 100 percent rating for PTSD with alcohol use disorder effective May 19, 2017), and granted SMC at the housebound rate.  

In September 2010 the Board remanded the case to the RO for additional development of the left leg fracture residuals issue.  An April 2011 rating decision, granted a 10 percent rating for the left leg fracture residuals, effective January 11, 2011.  A May 2013 Board decision granted a 20 percent rating for the left leg fracture residuals, effective January 11, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC), which in a September 2014 Memorandum Decision vacated the May 2013 Board decision (with respect to the ratings for the left leg fracture, throughout) and remanded the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  

A July 2014 Board decision denied service connection for bilateral knee disabilities.  The Veteran appealed that decision to the CAVC, which resulted in a June 2015 Joint Motion for Partial Remand (JMPR) by the parties.  A June 2015 Order by CAVC remanded the matter to the Board for compliance with the instructions in the JMPR.  [The September 2010, May 2013, and July 2014 Board decisions and remands were by Veterans Law Judges (VLJs) other than the undersigned.]  In October 2015, the matters of service connection for bilateral knee disabilities and regarding the ratings for left leg fracture residuals were assigned to the undersigned and remanded to the RO for additional development.  

In December 2016, the Board remanded the case to the RO for additional development of the bilateral knee, left leg residuals, and left lower extremity neuropathy claims.  A July 2017 rating decision granted a 20 percent rating for left lower extremity lumbar radiculopathy (previously rated as left lower extremity peripheral neuropathy), effective May 17, 2017.  

As noted in the Board's October 2015 remand, a claim for a rating in excess of 10 percent for right hip degenerative joint disease had not been readjudicated by the RO and thus would not be addressed by the Board.  (The Board had previously remanded this matter to the RO in July 2014 for additional development, including a VA examination.)  It still does not appear that the RO has taken any action on the matter, or that the Veteran has withdrawn his appeal.  Therefore, it will not be addressed in this document.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in December 2016 in part to afford the Veteran a VA examination to determine the nature and etiology of all knee disability and to assess the severity of his service-connected left leg fracture residuals and left lower extremity neuropathy.  He underwent examinations in May 2017, with an addendum opinion in August 2017; however, they are deemed to be inadequate for many reasons.  For example, neither the May 2017 examiner, who concluded an examination of the Veteran and provided medical opinions, nor the August 2017 examiner, who provided an addendum opinion, appears to be an orthopedic surgeon, which was specifically requested by the Board remand instructions.  Moreover, the examination did not appear to include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing, as requested.  The examiner did not comment on the conflicting diagnoses relative to the knees, or comment on the March 2014 finding regarding the unlikelihood that any knee disability was related to parachute jumps in service (the addendum opinion given in August 2017 was based on the absence of documentation, and did not consider lay evidence of continuity of symptoms since service).  The examiner did not comment on the March 2016 findings of a suspicion of instability concerning the left leg fracture residuals, or opine whether the left lower extremity neuropathy had worsened during the appeal.  There was also no explanation for the apparent conflict in the lay and medical evidence about the onset and severity of the disabilities of the knees and left lower extremity, as requested.   Accordingly, a remand to ensure compliance with the Board's directive is necessary .  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Updated records of VA treatment for the disabilities are pertinent evidence, constructively of record, which must be secured.

Regarding the remaining issues (#4-6 on the first page), in July 2017, the RO granted service connection and a 0 percent rating for GERD, effective December 13, 2012; and for alcohol use disorder as secondary to service-connected PTSD effective December 13, 2012, and continued the 50 percent rating for PTSD with alcohol use disorder from that date and assigned a 100 percent rating effective May 19, 2017; and granted SMC at the housebound rate effective May 19, 2017.  In January 2018, the Veteran filed a notice of disagreement (NOD) with the July 2017 rating decision, specifically with the effective dates and ratings assigned for GERD and PTSD with alcohol use disorder, with the effective date for the grant of SMC.  The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a SOC addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not yet issued a SOC on the issues for which the Veteran filed a NOD in January 2018.

Accordingly, the case is REMANDED for the following :

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for association with the claims file all updated records of VA evaluations and treatment the Veteran has received for his knees and left lower extremity.  

2.  The AOJ should arrange for the Veteran to be examined by an orthopedic surgeon to determine the nature and etiology of his bilateral knee disabilities and to assess the severity of his service-connected residuals of left leg fracture and left lower extremity neuropathy.  (If, in the opinion of the examiner, a neurological consultation is indicated, such consultation should be arranged.)  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must be provided a copy of the criteria for rating the orthopedic and neurological aspects of the disabilities, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disabilities.  The examiner should respond to the following:

(a).  Please identify (by diagnosis) each knee disability found/shown by the record.  The examiner is asked to comment on the varying diagnoses of record (e.g., chondromalacia, osteoarthritis, and strain) and opine whether they reflect separate co-existing disabilities, revisions of a prior diagnoses, or progression (i.e., worsening) of an underlying pathology.

(b).  Please identify the likely etiology for knee disability entity diagnosed at any time during the relevant appeal period (from July 2005).  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service or was caused/aggravated by a service-connected disability (lumbar spine degenerative joint disease, residuals of left leg fracture, right hip degenerative joint disease, right leg radiculopathy, and left leg peripheral neuropathy)?  The examiner is asked to comment on the finding by the March 2014 VA examiner that it is unlikely that any knee disability is related to parachute jumps in service, even though one such jump resulted in left leg fracture.

If a knee disability shown since July 2005 is deemed to be unrelated to service, the examiner must identify the etiology considered more likely and explain why that is so.

(c).  Please describe all non-neurological symptoms, and associated functional impairment, of the Veteran's service-connected residuals of left leg fracture, to include comment on the findings on March 2016 VA examination that instability was suspected.  The examiner is asked to distinguish, to the extent possible, symptoms (to include pain and giving way) associated with the service-connected residuals of left leg fracture and those associated with other disabilities (e.g., knee, back, and neurological disabilities).  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 

(d).  Please describe in detail all symptoms (to include noting the nature, severity and frequency) and associated limitations of the Veteran's service-connected left lower extremity neuropathy, to include distinguishing, to the extent possible, neurological symptoms related to other disabilities (e.g., back or knee disabilities).  The examiner should identify the nerves affected by the Veteran's left leg peripheral neuropathy, and classify the impairment shown as mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerves.  The examiner is asked to comment on the findings on March 2016 VA examination distinguishing between neurological symptoms manifesting as numbness and those affecting the foot and toes, as well as the Veteran's report of symptoms similar to those associated with restless leg syndrome.  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  If a left leg neurological symptom is deemed to be unrelated to the service-connected left lower extremity neuropathy, the examiner must identify the underlying pathology considered more likely, and explain why that is so.

In responding to the above questions related to knee, left leg fracture, and left lower extremity neuropathy disabilities (to include evaluating their severity over time, as appropriate), the examiner is asked to specifically comment on the apparent conflict in the lay and medical evidence of record regarding onset and severity of the disabilities at issue.  (See, e.g., November 2000 VA treatment record (citing impotence as the only significant medical concern); September 2002 VA treatment record (noting pain at 0/10); October 2004 VA treatment record (noting right hip pain and silent for left leg symptoms); January 2005 VA treatment record (noting right lower extremity pain with paresthesias and silent for left leg symptoms); May 2005 VA treatment record (noting sudden onset of right lower extremity pain 1 year prior; silent for left leg symptoms); July 2005 VA treatment record (noting pain in both lower extremities and describing symptoms related to the right lower extremity); July 2006 VA examination (identifying only problem as right hip and denying left leg problems); September 2006 VA examination (citing right leg and back disability with no abnormal sensation in the lower extremities); September 2006 notice of disagreement (asserting a lifetime of severe and immobilizing pain in the left knee); November 2006 correspondence (noting occasional left knee pain causing falls); January 2007 correspondence (asserting pain since service and frequent giving way of the knee); and April 2009 VA treatment record (asserting bilateral leg pain for 54 years).  The examiner should comment on any credibility issues raised by the record and cite to the factual evidence of record that supports a finding of the presence or absence of the symptoms/disabilities at issue during the period on appeal.

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

3.  When the development sought above is completed, the AOJ should review the record and readjudicate the bilateral knee, left leg fracture residuals, and left lower extremity neuropathy claims (i.e., #1-3 on the first page).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

4.  The AOJ should also issue a SOC addressing:  (a) entitlement to both an effective date prior to December 13, 2012 for the grant of service connection and a compensable rating, for GERD; (b) entitlement to both an effective date prior to December 13, 2012 for the grant of service connection for alcohol use disorder as secondary to the service-connected PTSD and a rating in excess of 50 percent for PTSD with alcohol use disorder from December 13, 2012 to May 19, 2017; and (c) entitlement to an effective date prior to May 19, 2017, for the award of SMC at the housebound rate.  To perfect an appeal to the Board in the matters, the Veteran must timely file a substantive appeal after issuance of the SOC. If that occurs, the matter(s) should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

